PER CURIAM.
This matter is before the Court on respondent’s petition for resignation pending disciplinary proceeding pursuant to article XI, Rule 11.08 of the Integration Rule of the Florida Bar. The disciplinary proceeding concerns respondent’s mishandling of trust account funds and neglect of legal matters entrusted to him. In his petition, respondent agrees to make restitution to clients and others who have been harmed as a result of his misconduct. The Florida Bar supports respondent’s petition for resignation.
We find that the requirements of Rule 11.08(3) are fully satisfied and the petition for resignation is hereby approved. Michael B. Mann’s name is hereby stricken from the roll of attorneys in the state of Florida effective this date.
It is so ordered.
ADKINS, Acting C.J., and OVERTON, McDonald, EHRLICH and SHAW, JJ., concur.